Beown, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, by and between the attorneys for the parties hereto, subject to the approval of the Court, as follows:
(1) That the merchandise described in and covered by the above Reappraisement consists of a Coal-tar Dye.
(2) That the Coal-tar Dye — visba black g 766 — was purchased by the plaintiff from J. Ri Geigy S. A., Basle, Switzerland.
(3) That said Coal-tar Dye was exported from Basle, Switzerland, on April 29, 1937, and is dutiable on the basis of. United States value, Section 402 E, Tariff Act. 1930.
(4) That the entered value of $1.227 per lb. is the correct United States value thereof.
Upon the agreed facts, I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise, and that such value was $1.227 per pound.